If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re A D Key, Minor.                                               October 10, 2019

                                                                    No. 348219
                                                                    Isabella Circuit Court
                                                                    Family Division
                                                                    LC No. 2016-000148-NA


Before: REDFORD, P.J., and JANSEN and LETICA, JJ.

PER CURIAM.

       Respondent-father appeals as of right the order terminating his parental rights to his
minor son, AK, under MCL 712A.19b(3)(c)(i), (g), and (j). We affirm.

         This Court reviews a trial court’s finding that grounds for termination have been
established under the clearly erroneous standard. MCR 3.977(K); In re Rood, 483 Mich. 73, 90-
91; 763 NW2d 587 (2009). A finding is clearly erroneous when, although there is evidence to
support it, this Court is left with the definite and firm conviction that a mistake has been made.
In re Mason, 486 Mich. 142, 152; 782 NW2d 747 (2010). A trial court’s decision must be more
than maybe or probably wrong in order for this Court to determine that it is clearly erroneous. In
re Sours Minors, 459 Mich. 624, 633; 593 NW2d 520 (1999). This Court gives deference to the
special opportunity of the trial court to judge the credibility of the witnesses who appear and
testify before it. MCR 2.613(C); In re Miller, 433 Mich. 331, 337; 445 NW2d 161 (1989).

       First and foremost, we note that respondent-father’s appellate counsel fails to provide any
supporting legal authority for his position that the trial court erroneously found that statutory
grounds existed under MCL 712A.19b(3)(c)(i) to terminate respondent-father’s parental rights.
As our Supreme Court stated in Mitcham v Detroit, 355 Mich. 182, 203; 94 NW2d 388 (1959):

       It is not enough for an appellant in his brief simply to announce a position or
       assert an error and then leave it up to this Court to discover and rationalize the
       basis for his claims, or unravel and elaborate for him his arguments, and then
       search for authority either to sustain or reject his position. The appellant himself
       must first adequately prime the pump; only then does the appellate well begin
       to flow. Failure to brief a question on appeal is tantamount to abandoning it.



                                               -1-
Accordingly, this Court could treat the issue raised by respondent-father as abandoned, and
decline to address it on appeal. However, because termination proceedings are considered
“quasi-criminal” proceedings, we address respondent-father’s arguments on appeal in order to
abate any harm done from potentially inadequate appellate representation.

        “To terminate parental rights, a trial court must find by clear and convincing evidence
that at least one statutory ground under MCL 712A.19b(3) has been established.” In re Moss,
301 Mich. App. 76, 80; 836 NW2d 182 (2013). “Only one statutory ground need be established
by clear and convincing evidence to terminate a respondent’s parental rights, even if the court
erroneously found sufficient evidence under other statutory grounds.” In re Ellis, 294 Mich. App.
30, 33; 817 NW2d 111 (2011).

        In this case, although respondent-father only challenges termination of his parental rights
under MCL 712A.19b(3)(c)(i), the trial court terminated respondent-father’s parental rights
under MCL 712A.19b(3)(c)(i), (g), and (j). Because respondent-father fails to challenge two of
the statutory grounds for termination, this Court is compelled to affirm the termination order. In
re Ellis, 294 Mich. App. at 33. However, we will address respondent-father’s entire argument on
appeal.

       Termination is appropriate under MCL 712A.19b(3)(c)(i) where clear and convincing
evidence establishes:

               (3) The court may terminate a parent’s parental rights to a child if the
       court finds, by clear and convincing evidence, 1 or more of the following:

                                             * * *

       (c) The parent was a respondent in a proceeding brought under this chapter, 182
       or more days have elapsed since the issuance of an initial dispositional order, and
       the court, by clear and convincing evidence, finds either of the following:

       (i) The conditions that lead to the adjudication continue to exist and there is no
       reasonable likelihood that the conditions will be rectified within a reasonable time
       considering the child’s age.

        AK was brought under the trial court’s jurisdiction in December 2016 because
respondent-father had failed to maintain stable and suitable housing, and failed to maintain
employment. AK had lived approximately eight different places since his birth, including a
rotating homeless shelter. Additionally, there were allegations that AK had been left alone with
unsuitable caretakers. Respondent-father admitted to the allegations contained within the
petition for temporary custody of AK, and agreed to a case service plan that included a
psychological evaluation, parenting classes, mental health counseling, and drug screenings. The
case service plan also required respondent-father to maintain stable housing and employment.
Respondent-father was permitted to have supervised parenting time with AK.

        This case was open for over two years, during which time AK was placed with his
paternal grandparents. AK’s paternal grandmother is a member of the Saginaw Chippewa Indian
Tribe, and both respondent-father and AK are descendants. Accordingly, respondent-father was

                                                -2-
eligible for services through the Michigan Department of Health and Human Services (the
DHHS), and the tribe. Despite all of the options presented to him following AK’s removal,
respondent-father failed to maintain housing, failed to maintain employment, failed to complete
mental health counseling, and failed to complete parenting classes. Respondent-father was
inconsistent with attending his parenting time, and failed to submit to numerous drug screenings.
Moreover, at least one drug screen came back positive for THC and cocaine. During the
pendency of this case, as a Saginaw Chippewa descendant, respondent-father was offered bus
passes and transportation to all counseling appointments and parenting time classes by his
caseworkers. As a descendant of the tribe, respondent-father was also eligible for various
employment opportunities through the tribe, but was unable to sustain employment for any
significant amount of time. At the time of the termination hearing, respondent-father admitted
that although he would like AK to return to his care, he still did not have all the things AK would
need.

        Admittedly, there were times that respondent-father kept up with his case service plan
and was cooperative with his caseworkers. Moreover, it was clear that respondent-father and AK
had a bond, and AK always looked forward to seeing his father. However, respondent-father
was inconsistent throughout the pendency of this case. Respondent-father attended parenting
classes offered by the DHHS, but was terminated after a period of incarceration. He was
subsequently offered parenting classes through the tribe, but only attended roughly one-third of
them. Respondent-father had submitted to a psychological evaluation, after which it was
recommended that he attend individual mental health counseling, and to submit to an evaluation
for psychotropic medication. However, respondent-father did not consistently attend any
counseling, and never submitted to the second evaluation. Respondent-father would attend all of
his parenting time for a period, and then no call/no show, leaving AK confused and acting out.
Respondent-father would consistently submit to drug screens, even request additional drug
screens, and then suddenly stop. Respondent-father would be employed and have housing for a
period, then he would lose his job, and get evicted. Respondent-father claimed that the timing of
the services conflicted with his work schedule, but for the last few months of the case,
respondent-father was unemployed. Moreover, respondent-father’s caseworkers offered to pick
up respondent-father and drive him to his various appointments or offered him alternative times
that worked better with his schedule. However, respondent-father never stayed consistent.

        Based on the foregoing, we conclude that the trial court did not err in finding that clear
and convincing evidence established that conditions leading to the adjudication continued to
exist, and therefore statutory grounds existed to terminate respondent-father’s parental rights
under MCL 712A.19b(3)(c)(i).

       Affirmed.

                                                            /s/ James Robert Redford
                                                            /s/ Kathleen Jansen
                                                            /s/ Anica Letica




                                                -3-